UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 310 HOLDINGS, INC. (Name of Registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction ofincorporation or jurisdiction) (I.R.S. EmployerIdentification Number) 4536 Portage Road Niagara Falls, Ontario Canada L2E 6A8 (Address of principal executive offices) Copies of communications to: Registrant’s telephone number, including area code: 668-7222 9903 Santa Monica Boulevard, Suite 406 Beverly Hills, California (Former Name or Former Address, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Small Business Issuerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox Transitional Small Business Disclosure Format (check one): Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 20, 2009 Common stock, $0.001 par value 63,700,000 Table of Contents 310 HOLDINGS, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED MARCH 31, 2009 TABLE OF CONTENTS PageNumbers PART I - FINANCIAL INFORMATION Item1. Condensed Financial Statements (unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Stockholders' Equity 5 Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 8 Item3 Quantitative and Qualitative Disclosures About Market Risk 9 Item4. Controls and Procedures 9 PART II - OTHER INFORMATION Item1 Legal Proceedings 11 Item1A Risk Factors 11 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item3. Defaults Upon Senior Securities 13 Item4. Submission of Matters to a Vote of Security Holders 13 Item5 Other information 13 Item6. Exhibits 13 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32– Sarbanes-Oxley Act Table of Contents 310 HOLDINGS, INC. (A Development Stage Company) FINANCIAL STATEMENTS March 31, 2009 PART I ITEM 1 – FINANCIAL STATEMENTS 310 Holdings, Inc. (A Development Stage Company) BALANCE SHEETS ASSETS CURRENT ASSETS 3/31/2009 12/31/2008 Cash $ - $ 3,806 Total Current Assets - 3,806 TOTAL ASSETS $ - $ 3,806 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ 1,850 $ 1,600 Total Current Liabilities 1,850 1,600 TOTAL LIABILITIES $ 1,850 $ 1,600 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 5,000,000 Issued and Outstanding: None - - Common Stock - Par value $0.001; Authorized: 70,000,000 Issued and Outstanding: 63,700,000 63,700 63,700 Additional Paid-In Capital 41,800 41,800 Accumulated Deficit during Development Stage (107,350 ) (103,294 ) Total Stockholders' Equity (1,850 ) 2,206 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ - $ 3,806 The accompanying notes are an integral part of these financial statements. 3 Table of Contents 310 Holdings, Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS From Inception on April 20, 2006 For the Three months ending to March 31, 3/31/2009 3/31/2008 2009 REVENUES $ - $ - $ 39,050 EXPENSES General and administrative 4,056 7,519 105,238 Total Expenses 4,056 7,519 105,238 OPERATING INCOME (LOSS) (4,056 ) (7,519 ) (66,188 ) OTHER EXPENSES Interest expense - - 35,668 Total other expenses - - 35,668 INCOME TAX (BENEFIT) PROVISION - 1,955 5,494 NET INCOME (LOSS) $ (4,056 ) $ (5,564 ) $ (107,350 ) BASICINCOME (LOSS) PER SHARE $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 63,700,000 63,700,000 The accompanying notes are an integral part of these financial statements. 4 Table of Contents 310 Holdings, Inc. (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY DEFICIT ACCUMULATED TOTAL ADDITIONAL DURING STOCKHOLDER'S COMMON STOCK PAID-IN DEVELOPMENT EQUITY SHARES AMOUNT CAPITAL STAGE (DEFICIT) Balance at inception onApril 20, 2006 - $ - $ - $ - $ - Common stock issued for cashat $0.0005 per share on May 2, 2006 40,250,000 40,250 (20,250 ) - 20,000 Common stock issued for stockoffering cost at $0.0005 per share on December 11, 2006 2,450,000 2,450 (1,233 ) - 1,217 Common stock issued for cashat $0.004 per share on December 11, 2006 21,000,000 21,000 69,000 - 90,000 Stock offering costs paid - - (5,717 ) (5,717 ) Net income/(loss) for the yearended December 31, 2006 (1,510 ) (1,510 ) Balance, December 31, 2006 63,700,000 63,700 41,800 (1,510 ) 103,990 Net income/(loss) for the yearended December 31, 2007 9,178 9,178 Balance, December 31, 2007 63,700,000 63,700 41,800 7,668 113,168 Net income/(loss) for the yearended December 31, 2008 (110,962 ) (110,962 ) Balance, December 31, 2008 63,700,000 63,700 41,800 (103,294 ) 2,206 Net income/(loss) for the periodended March 31, 2009 (4,056 ) (4,056 ) Balance, March 31, 2009 63,700,000 63,700 41,800 (107,350 ) (1,850 ) The accompanying notes are an integral part of these financial statements. 5 Table of Contents 310 Holdings, Inc. (A Development Stage Company) STATEMENTS OF CASH FLOWS From Inception on April 20, 2006 For the Three months ending to March 31, OPERATING ACTIVITIES 3/31/2009 3/31/2008 2009 Net income (loss) $ (4,056 ) $ (5,564 ) $ (107,350 ) Adjustments to reconcile net loss tonet cash used by operating activities: Changes in operating assets and liabilities: Increase (decrease) in accounts payable 250 550 1,850 Net Cash Provided (Used) by Operating Activities (3,806 ) (5,014 ) (105,500 ) INVESTING ACTIVITIES - - - FINANCING ACTIVITIES Stock offering costs - - (4,500 ) Common stock issued for cash - - 110,000 Net Cash Provided by Financing Activities - - 105,500 NET DECREASE IN CASH (3,806 ) (5,014 ) - CASH AT BEGINNING OF PERIOD 3,806 268,170 - CASH AT END OF PERIOD - 263,156 - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - $ 35,668 Income Taxes $ - $ - $ - NON CASH FINANCING ACTIVITIES: Stock offering costs paid in common stock $ - $ - $ 1,217 The accompanying notes are an integral part of these financial statements. 6 Table of Contents 310 HOLDINGS, INC. (A Development Stage Company) Notes to the Financial Statements March 31, 2009 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2009 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2008 audited financial statements.The results of operations for the periods ended March 31, 2009 and 2008 are not necessarily indicative of the operating results for the full years. NOTE 2 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has had no revenues and has generated losses from operations. In order to continue as a going concern and achieve a profitable level of operations, the Company will need, among other things, additional capital resourcesand to develop a consistent source of revenues.Management’s plans include of investing in and developing all types of businesses related to the entertainment industry. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plan described in the preceding paragraph and eventually attain profitable operations.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 3 – SUBSEQUENT EVENTS John Bordynuik purchased 63% of the issued and outstanding shares of 310 Holdings, Inc. on April 24, 2009.Subsequently, John Bordynuik was appointed President and CEO of the Company.The Company’s revised objective is to develop new technologies and to acquire assets. 7 Table of Contents ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis contains various “forward looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, regarding future events or the future financial performance of the Company that involve risks and uncertainties. Certain statements included in this Form 10-Q, including, without limitation, statements related to anticipated cash flow sources and uses, and words including but not limited to “anticipates”, “believes”, “plans”, “expects”, “future” and similar statements or expressions, identify forward looking statements. Any forward-looking statements herein are subject to certain risks and uncertainties in the Company’s business, including but not limited to, reliance on key customers and competition in its markets, market demand, product performance, technological developments, maintenance of relationships with key suppliers, difficulties of hiring or retaining key personnel and any changes in current accounting rules, all of which may be beyond the control of the Company. The Company adopted at management’s discretion, the most conservative recognition of revenue based on the most astringent guidelines of the SEC in terms of recognition of revenue. The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth therein. In addition, the foregoing factors may affect generally our business, results of operations and financial position. Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. Plan of Operations 310 Holdings, Inc. was incorporated in the State of Nevada on April 20, 2006. We are a startup company and have not yet realized any significant, consistent revenues. Our efforts, to date, have focused primarily on the development and implementation of our business plan. Management has started to commence operations with Plastic2Oil,a process and service that extracts fuel from plastic. John Bordynuik purchased 63% of the issued and outstanding shares of 310 Holdings on April 24, 2009.Subsequently, John Bordynuik was appointed President and CEO of the Company.Our revised objective is to develop new technologies and to acquire assets. Management is transitioning our company to become a global technology leader whose purpose is to mine data from Bordynuik’s large information archive, find under-productive entities to inject our superior proprietary technologies into, and benefit from increased productivity and profitability, beginning with Plastic2Oil. Mr.
